Citation Nr: 0103016	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection a left 
knee disability. 

REMAND

The veteran and his representative contend that service 
connection is warranted for a left knee disability.  

The Board notes that the veteran's service medical records 
(SMRs) are missing from the claims folder.  Although efforts 
have been made by VA to obtain the veteran's complete SMRs, 
the National Personnel Records Center (NPRC), in response to 
VA requests, reported that the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.

The Board notes that the veteran indicated that he had 
treatment at Bellevue Hospital for his left knee disability 
while he worked there.  There are no such records in the 
claims folder.

Further, the veteran's representative, in a letter dated May 
2000, indicated that there were medical treatment records at 
the PHS Health Data Center in Carville, LA that would support 
the veteran's claim.  To this date, no such records have been 
associated with the claims folder.

Finally, the veteran indicated that there should be medical 
records available from the U.S. Agency for International 
Development, the agency he worked for immediately after his 
release from service.  The veteran submitted a copy of a 
memorandum dated April 1958 which indicates that the veteran 
was supposed to arrange to have a medical examination.  
Although some personnel records from this time are in the 
veteran's claims folder, there are no medical records from 
this time in the veteran's folder.

As there are medical records which may be available, and may 
be relevant to the outcome of this case, but have not been 
associated with the veteran's claim file, and mindful of its 
duty to assist the veteran, the Board is of the opinion that 
further development in this case is warranted.

As such, this case is REMANDED for the following development:


1. After securing all necessary releases 
form the veteran, the RO should 
contact the Bellevue Hospital in New 
York, New York, and attempt to obtain 
all relevant treatment records of the 
veteran.  The RO should also attempt 
to contact the PHS Health Data Center, 
Gills W. Long, Hansen Disease Center, 
in Carville, LA, to obtain any 
relevant records of the veteran from 
that facility.  Finally, the RO should 
again contact the U.S. Agency for 
International Development, and attempt 
to obtain any medical records of the 
veteran from that agency, or any other 
relevant records from that agency not 
already of record.  The RO should also 
ask the veteran to identify and 
provide, if possible, any other 
records regarding any evidence of 
current or past treatment for his left 
knee that have not already been made 
part of the record.  The RO should 
assist him in obtaining such evidence.  
The veteran should be given the 
requisite opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
orthopedic examination to determine 
the severity and etiology of his left 
knee disability.  All tests and 
studies should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this remand, must be made available 
to, and be reviewed by, the examiner.  
The examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that any left knee disability that 
the veteran is currently suffering 
from is related to any disease or 
injury which occurred during his 
active military service.  Specific 
reasons should be given for the 
examiner's opinions.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
provides evidence of a nexus between 
the claimed disorder(s) and the 
veteran's active military service, the 
RO should specifically advise him of 
the need to submit such competent 
medical evidence to support this 
claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate 
this claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If this claim remains denied, the RO 
should furnish to the veteran an 
appropriate supplemental statement of 
the case, and afford him the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




